   Case 19-10457-elf        Doc 51    Filed 05/10/21 Entered 05/10/21 13:06:32           Desc Main
                                      Document      Page 1 of 4


                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     PHILADELPHIA DIVISION

IN RE:
Tarrance S Lovett                                    Case No: 19-10457-elf

               Debtor(s)                             Chapter 13




                            NOTICE OF TEMPORARY FORBEARANCE

Bankruptcy Court Claim #:                    5
Date of Filing:                              April 3, 2019
Effective Date of Forbearance:               June 1, 2020 through July 23, 2021

Lakeview Loan Servicing, LLC c/o LoanCare, LLC (“Creditor”) hereby provides notice that due to a
recent financial hardship resulting directly or indirectly from the COVID-19 emergency the Debtors
have requested, and Creditor has provided, a temporary suspension of mortgage payments (“Temporary
Forbearance”).

During this short-term relief, all terms and provisions of the mortgage note and security instrument,
other than the payment obligations, will remain in full force and effect.

NOTE: The Temporary Forbearance does not forgive any indebtedness; it only suspends the date that
such indebtedness must be paid.

Creditor does not waive any rights upon expiration of the Temporary Forbearance with respect to any
remaining delinquency, including the right to seek relief from the automatic stay for nonpayment of the
post-petition monthly installments or for reasons other than non-payment of the post-petition monthly
installments, including, but not limited to, a lack of payment for required escrow items such as hazard
insurance and real estate taxes. Creditor does not waive any rights to collect any and all payments that
may come due during the Temporary Forbearance period after the expiration of the Temporary
Forbearance.

Nothing in the Temporary Forbearance or in this Notice shall constitute a waiver of Creditor’s rights
under the terms of the mortgage note and security instrument, the Bankruptcy Code or applicable non-
bankruptcy laws and regulations, including, but not limited to, the Real Estate Settlement Procedures
Act. Creditor expressly retains the right to collect any post-petition escrow shortage.

                                                     By: /s/Daniel P. Jones
                                                     Daniel P. Jones (321876)
                                                     Stern & Eisenberg, PC
                                                     djones@sterneisenberg.com
                                                     Counsel for Creditor
        Case 19-10457-elf                    Doc 51         Filed 05/10/21 Entered 05/10/21 13:06:32                           Desc Main
                                                            Document      Page 2 of 4
 Fill in this information to identify the case:

 Debtor 1        Tarrance S Lovett


 Debtor 2
 (Spouse, if filing)


 United States Bankruptcy Court for the:   Eastern District of Pennsylvania
                                                                              (State)
 Case number           19-10457-elf




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                            12/15
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


  Name of creditor:             Lakeview Loan Servicing, LLC c/o LoanCare,       Court claim no. (if known): 5
LLC
  Last 4 digits of any number you use to                                         Date of payment change:
  identify the debtor's account:                          0989                   Must be at least 21 days after date     Forbearance
                                                                                 of this notice

                                                                                 New total payment:                      Forbearance
                                                                                 Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?

         No
         Yes.               Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
                            Describe the basis for the change. If a statement is not attached, explain why: ___________________________
                            __________________________________________________________________________________________
                        Current escrow payment:         $ _______        New escrow payment:                           $ _______



Part 2:        Mortgage Payment Adjustment

 2.     Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
        variable-rate account?

         No
         Yes.           Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
                        not attached, explain why: ___________________________________________________________________
                __________________________________________________________________________________________
                   Current interest rate             _____________%        New interest rate: ___________%

                       Current principal and interest payment: $ _______________ New principal and interest payment: $___________


Part 3:         Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?

            No
            Yes.        Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                        agreement. (Court approval may be required before the payment change can take effect.)
                        Reason for change: Temporary forbearance from June 1, 2020 through July 23, 2021. Please see attached Notice of
                                            Temporary Forbearance.


                       Current mortgage payment:        $ 1,651.88       New mortgage payment:                         Forbearance
       Case 19-10457-elf                        Doc 51          Filed 05/10/21 Entered 05/10/21 13:06:32                   Desc Main
                                                                Document      Page 3 of 4
Debtor 1           Tarrance S Lovett                                            Case number (if known) 19-10457-elf
                   First Name     Middle Name       Last Name




Part 4:         Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
    telephone number.
    Check the appropriate box:
             I am the creditor.
             I am the creditor's attorney or authorized agent.

    I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
    knowledge, information, and reasonable belief:




     /s/Daniel P. Jones                                                                    Date   May 10, 2021
    Signature



    Print:               Daniel P. Jones, Bar ID# 321876                                   Title: Attorney for Creditor
                         First Name                 Middle Name     Last Name



    Company              Stern & Eisenberg, P.C.


    Address              1581 Main Street, Suite 200 The Shops at Valley Square
                         Number             Street
                         Warrington, PA 18976
                         City                                       State         ZIP Code


Contact phone 215-572-8111                        Email    djones@sterneisenberg.com




Official Form 410S1                                                 Notice of Mortgage Payment Change                              page 2
      Case 19-10457-elf     Doc 51     Filed 05/10/21 Entered 05/10/21 13:06:32          Desc Main
                                       Document      Page 4 of 4
                                      CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Payment Change was served electronically
through the Court's ECF System at the e-mail address registered with the Court on this Date to the following:

DATE:        May 10, 2021

Brad J Sadek, Esq.                                      William C. Miller, Esq.
1315 Walnut Street                                      P.O. Box 1229
Suite 502                                               Philadelphia, PA 19105
Philadelphia, PA 19107                                  wcmiller@ramapo.com
brad@sadeklaw.com                                       Bankruptcy Trustee
Counsel for Debtor

U.S. Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
USTPRegion03.PH.ECF@usdoj.gov
US Trustee


and by standard first-class mail postage prepaid to:

Tarrance S Lovett
656 Arbor Road
Yeadon, PA 19050
Debtor(s)



                                                   /s/ Daniel P. Jones
                                               By: Daniel P. Jones, Bar No: 321876
                                                   Stern & Eisenberg, P.C.
                                                   1581 Main Street, Suite 200
                                                   The Shops at Valley Square
                                                   Warrington, PA 18976
                                                   djones@sterneisenberg.com
                                                   Phone: 215-572-8111
                                                   Fax: (215) 572-5025
                                                   Counsel for Movant




Official Form 410S1                         Notice of Mortgage Payment Change                       page 3
